Case 1:04-cr-00356-AT Document 580 Filed 03/11i—acemdmes

QUIJANO ENNIS & SIDERIS || poCUMENT

  

ATTORNEYS AT LAW
40 FULTON STREET ELECTRONICALLY FILED
Floor 23 DOC#
NEW YORK, NEW YORK 10038 DATE FILED: 3/11/2021

TELEPHONE: (212) 686-0666
FAX: (212) 686-8690

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris

March 10, 2021

Honorable Analisa Torres

United States District Judge

for the Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: U.S. v. Haroon Aswat,
04 Cr. 356 (AT)

Dear Judge Torres:

On behalf of Haroon Aswat, we filed an urgent Motion for Compassionate Release dated
February 26, 2021, and the Court is presently awaiting the Government’s response. In the
meantime, however, we are writing to notify the Court of an important update in Mr. Aswat’s
housing location. Without notice, Mr. Aswat has suddenly been removed from the Bureau of
Prison’s medical facility at FMC Devens in Massachusetts, and transferred via Oklahoma to a
non-medical prison facility in California, where he is being held pending further relocation. In
this process we have lost contact with our client, who has a history of severe mental illness,
characterized by acute episodes of distress. Accordingly, we are compelled to request that the
Court direct authorities at FCI Victorville Medium II prison to provide Mr. Aswat with legal
calls immediately.

On February 28, 2021, we were concerned to learn that Mr. Aswat had been transferred
out of FMC Devens, a medical center, and placed in the special housing unit (SHU) at a BOP
transfer center in Oklahoma!, under 24-hour lockdown and in isolation. Given his long-term
history of chronic schizophrenia and schizophrenic affective disorder, we were troubled by this
sudden relocation. Upon further inquiry, we have been advised that Mr. Aswat was moved from
FMC Devens because his treatment is now deemed “complete.” That explanation is highly
dubious. In light of the lengthy, well-documented history of Mr. Aswat’s diagnosed mental
illness, his sudden recovery from schizophrenia seems implausible. Suffice it to say that this
move appears to violate the assurances made by the United States government to the United
Kingdom in order to facilitate the extradition of Mr. Aswat into U. S. custody in October 2014.

 

' We learned this from Mr. Aswat’s family. Shortly thereafter, Mr. Aswat called counsel, but the call was cut off
after only a few minutes, preventing counsel from acquiring pertinent information, including whether he was
receiving any of his medications or treatment.
Case 1:04-cr-00356-AT Document 580 Filed 03/11/21 Page 2 of 2

Honorable Analisa Torres, U.S.D.J.
March 10, 2021

According to the BOP inmate locator, Mr. Aswat is currently housed at FCI Victorville
Medium II FCI, a medium security federal correctional institute without a medical center?. Upon
learning of his location, counsel emailed FCI Victorville on March 6, 2021 requesting a legal call
and attaching a copy of this Court’s briefing schedule in connection with Mr. Aswat’s Motion for
Compassionate Release. There has been no response whatsoever to our request. Unsurprisingly,
we have not received a phone call from Mr. Aswat because he is most likely in the SHU, and
subjected to a 24-hour lockdown, with no ability to call or email his family or legal counsel.
With each of these unexplained institutional moves, especially during the COVID pandemic, Mr.
Aswat will be housed in SHU cells, under isolation conditions. Without doubt, his condition will
deteriorate, as it has done during past episodes of isolation. As we explained in our Motion, Mr.
Aswat suffers from a mental illness so severe that solitary confinement, interruptions in his
psychiatric care and deprivation of duly-prescribed psychotropic medications have an
observable, devastating impact. It is imperative that we be able to speak with Mr. Aswat to
adequately update the Court on his current status, and to prepare a response pursuant to the
Court’s briefing schedule for his pending Motion.

Accordingly, we respectfully ask the Court to Order FCI Victorville Medium II to
provide Mr. Aswat with regular access to legal calls, immediately and at least up to and
including March 22, 2021.

Respectfully submitted,
/s/

Peter Enrique Quijano
Anna N. Sideris
Megan Wall-Wolff

Cc: Counsel for the government via email and ECF

 

GRANTED.

SO ORDERED. O}-

Dated: March 11, 2021 ANALISA TORRES
New York, New York United States District Judge

 

2 We've conferred with AUSA Ian McGinley and the government confirms that Mr. Aswat is housed in FCI
Victorville pending another expected transfer. The government has offered to provide details to counsel on why Mr.
Aswat was transferred when they learn that information.
